DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/15/2020 has been considered by the Examiner.
Drawings
The drawings filed 4/8/2020 are accepted.
Allowable Subject Matter
With respect to claim 1, the closest prior art is set forth by Gapontsev et al (United States Patent Application Publication No. 2019/0163032), which teaches: A system [ taught by figure 4A ] comprising: a light transmitter configured to emit a first light beam [ taught by CW pump source (38); paragraph [0080] ], the first light beam comprising a primary portion and an amplified spontaneous emission (ASE) portion [ taught by pump source (38) because noise (ASE) and the output wavelength (primary portion) are an inherent part of a light source ]; and a host material configured to receive the first light beam and emit a second light [ taught by LBO nonlinear crystal (48); paragraph [0080] ], the host material configured to generate the second light by depopulation of chromophores of one or more dopants in the host material caused by energy of the primary portion of the first light beam; wherein the second light is continuous wave and speckle free [ paragraph [0098] teaches adding a length of passive fiber (80) to reduce speckle ].
Gaspontsev et al does not teach the host material configured to generate the second light by depopulation of chromophores of one or more dopants in the host material caused by energy of the primary portion of the first light beam.
This difference it not taught or suggested by Gasponsev et al, when taken alone or in combination with the other cited art of record.
Therefore, claim 1 is allowed.
Claims 2-12 are allowed for being dependent on claim 1.
Claim 13 is allowed for the reasons applied to claim 1.
Claims 14-20 are allowed for being dependent on claim 13.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645